DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 23 August 2022 has been entered. Claims 1-20 remain pending in this application.  Claims 14 has been amended.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 14-20 have been considered but are moot in view of the new ground(s) of rejection set forth below.  
The drawing objection has been withdrawn in view of Applicant’s arguments.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. US 2014/0306729 (Chen).
Regarding claim 14, Chen teaches (Figs. 2B, 2C) a probe module (see Fig. 2B – probe head 32 and mounting member 311 together considered probe module), disposed in a mounting hole of a first strengthening board (probe head 32 and member 311 are mounted in groove 310 of frame 30) , wherein an inner wall of the mounting hole comprises an inner flange (inner wall of groove 310 has flange), and the probe module comprises:
a second strengthening board (mounting member 311), comprising an outer flange (surface of 311 for mating to frame 30 considered the outer flange), wherein the outer flange comprises a physical region and a plurality of gap regions (surface of 311 includes solid portions, considered the physical regions, and also through holes 3110, considered the gap regions), and the physical region abuts against the inner flange of the mounting hole of the first strengthening board (see Fig. 2B – surface of member 311 abuts against the surface of groove 310) while each of the gap region forms a cut at the outer flange (holes 3110 form cut, i.e. absence of material); and
a circuit substrate (probe head 32), disposed below the second strengthening board (probe head 32 is below mounting member 311.  It is noted that no reference for “below” is defined) and comprising a bottom surface (exposed surface of probe head 32), wherein a plurality of conductors and a plurality of probes are disposed on the bottom surface (see para [0037] – probe head 32 includes probe needles, not shown.   Needles are interfaced to transforming substrate 21 in Fig. 2C, per para [0039], by what is considered the claimed conductors), and at least one of the conductors is electrically connected to one of the probes (see para [0039] – conductors interfacing needles with transforming substrate 21).
Regarding claim 15, Chen teaches (Figs. 2B, 2C) probe module according to claim 14, wherein the probe module comprises a top surface and a bottom surface (see Fig. 2B – probe head 32 with member 311), the second strengthening board is located between the top surface of the probe module and the bottom surface of the probe module (see Figs. 2B, 2C – mounting member 311 is located between top surface and bottom surface of the structure formed by 32 and 311), and the bottom surface of the circuit substrate is the bottom surface of the probe module (see Fig. 2B, 2C – bottom of probe head 32 is bottom surface of module formed by 311 and 32).
Regarding claim 16, Chen teaches (Figs. 2B, 2C) the probe module according to claim 14, wherein the outer flange of the second strengthening board comprises a first side and a second side opposite and parallel to each other (see Figs. 2B, 2C – mounting member 311 includes first and second opposite and parallel sides), and the gap regions are located on the first side and the second side (through holes 3110 formed on both sides of member 311), and a quantity of the gap regions located on the first side is equal to that of the gap regions located on the second side (see Figs. 2B, 2C – through holes 3110 go all the way through member 311 and therefore there is the same number of each side). 
Regarding claim 17, Chen teaches (Figs. 2B, 2C) the probe module according to claim 16, wherein the physical region of the outer flange of the second strengthening board comprises a plurality of ramp structures, and the ramp structures are individually adjacent to the gap regions (see Fig. 2B – corners of member 311 include edges and bevels as shown considered “ramp structures” that are adjacent to the through holes).
Regarding claim 18, Chen teaches (Figs. 2B, 2C)  probe module according to claim 14, wherein two of the gap regions that neighbor each other are spaced apart by the physical region (through holes 3111 are spaced apart by the physical region).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2014/0306729 (Chen) in view of Nozaki et al. US 2010/0013508 (Nozaki).
Regarding claim 20, Chen teaches the probe module according to claim 14, but does not teach wherein a plurality of elastic protrusions are disposed on a bottom surface of the physical region of the outer flange of the second strengthening board.
Nozaki teaches (Figs. 8-9) a plurality of elastic protrusions (elastic members 111a, 111b) are disposed on a bottom surface of the physical region of the outer flange of the second strengthening board (see Figs. 8-9 – elastic members 111a,b are disposed on the bottom surface of the flange associated with probe base plate 108a). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom surface of the physical region of the outer flange of the second strengthening board as taught by Chen to include the plurality of elastic protrusions as taught by Nozaki in order to allows the probe card to be separated from the portion supporting the probe card to allow for easy removal as taught by Nozaki (see para [0072])


Allowable Subject Matter
Claims 1-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art of record taken alone or in combination fails to teach a probe card, comprising:  a slidable frame, disposed on an inner wall of the fixed frame and being slidable between a released position and a fixed position along an axial direction, wherein a plurality of pressing portions are disposed on an inner wall of the slidable frame, when the slidable frame is located at the released position, each of the pressing portions individually corresponds to one of the gap regions of the outer flange of the probe module, and when the slidable frame is located at the fixed position, and each of the pressing portions presses the physical region of the outer flange of the probe module; in combination with all other elements of claim 1.

Claims 2-13 are also allowed as they further limit claim 1. 

Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 19, the prior art of record taken alone or in combination fails to teach wherein the physical region of the outer flange is pressed by a pressing portion of a slidable frame to be fixed into the mounting hole of the first strengthening board, and each of the gap regions of the outer flange is configured to enable the probe module to be taken out from the mounting hole of the first strengthening board when the pressing portion of the slidable frame corresponds to the gap region.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2868